Citation Nr: 1533017	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1984 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is with the RO in Atlanta, Georgia.

The Board notes that following the September 2008 rating decision, there appears to have been some confusion regarding the timeliness of documents submitted to begin or perfect appeals.  However, the RO issued a supplemental statement of the case in 2012 and certified the issues to the Board.  The filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly by actions that indicate to the Veteran that the appeal has been perfected.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  VA has waived any issues of timeliness and these claims are properly before the Board.  

The Board also notes that the Veteran has filed a 2014 substantive appeal for a claim for entitlement to an increased evaluation for a back disorder.  This claim has not been certified to the Board.  As such, a decision on the Veteran's back disorder is not before the Board at this time.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issues of entitlement to service connection for a bilateral knee disorder, paresthesia, prostrate obstructive urination, muscular pain, and erectile dysfunction, to include as secondary to a service-connected back disorder, as well as entitlement to a clothing allowance have been raised by the record in the submissions dated in April 2011, November 2012, and November 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case in order to obtain VA examinations.  The Veteran has offered testimony that he has a right shoulder disorder as a result of a car accident while in service.  The Veteran's service treatment records reveal that the Veteran injured his back and neck in a motor vehicle accident in January 1985.  He has reported shoulder symptoms since that time.  As such, the Board finds that the AOJ should obtain a VA examination in this case.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).  

Second, review of the Veteran's service treatment records show that while the Veteran was not diagnosed with hypertension while in service, the a January 1985 blood pressure reading could be considered as indicative of hypertension and several other readings during his service show a diastolic blood pressure close to 90mm.  The Board notes that the Veteran's medical records then show varying blood pressure readings, however, he has a current diagnosis of hypertension.  As such, the Board finds that a VA examination should be obtained in this case as well.  See McLendon, 20 Vet App. 79.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not that any diagnosed hypertension had its onset in service, within one year of service discharge, or is causally or etiologically related to the Veteran's military service.  The examiner must address service treatment records showing a blood pressure reading of 130/98 in January 1985, as well as documenting several instances of diastolic blood pressure nearing 90mm.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not that any diagnosed right shoulder disorder had its onset in, or is causally or etiologically related to the Veteran's military service.  The examiner must consider the Veteran's lay statements that his right shoulder disorder was caused by his January 1985 in service motor vehicle accident.



5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






